
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.72


PARTIAL TERMINATION AGREEMENT
dated as of December 13, 2016
Between INNOVIVA, INC. and BANK OF AMERICA, N.A.


        THIS PARTIAL TERMINATION AGREEMENT (this "Agreement") with respect to
the Capped Call Confirmations (as defined below) is made as of December 13,
2016, between Innoviva, Inc. ("Company") and Bank of America, N.A. ("Dealer").

        WHEREAS, Company issued $287,500,000 principal amount of 2.125%
Convertible Senior Notes due 2023 (the "Convertible Notes") pursuant to an
Indenture dated as of January 24, 2013 between Company and The Bank of New York
Mellon Trust Company, N.A., as trustee;

        WHEREAS, in connection with the issuance of the Convertible Notes,
Company and Dealer entered into a Base Capped Call Transaction (Transaction
Reference Number: 138120785) (the "Base Capped Call Transaction") pursuant to an
ISDA confirmation dated as of January 17, 2013, which supplements, forms a part
of, and is subject to an agreement in the form of the 2002 ISDA Master
Agreement, pursuant to which Company purchased from Dealer 250,000 call options
(as amended, modified, terminated or unwound from time to time, the "Base Capped
Call Confirmation");

        WHEREAS, in connection with the exercise of the over-allotment option by
the initial purchasers of the Convertible Notes, Company and Dealer entered into
an Additional Capped Call Transaction (Transaction Reference Number: 138123249)
(the "Additional Capped Call Transaction" and, together with the Base Capped
Call Transaction, the "Capped Call Transactions") pursuant to an ISDA
confirmation dated as of January 18, 2013, which supplements, forms a part of,
and is subject to an agreement in the form of the 2002 ISDA Master Agreement,
pursuant to which Company purchased from Dealer an additional 37,500 call
options (as amended, modified, terminated or unwound from time to time, the
"Additional Capped Call Confirmation" and, together with the Base Capped Call
Confirmation, the "Capped Call Confirmations");

        WHEREAS, on July 31, 2014, the Base Capped Call Confirmation was amended
to reflect a partial termination of 32,391 options, leaving 217,609 options
outstanding under the Base Capped Call Transaction following such partial
termination and except as expressly modified therein, the Capped Call
Confirmations remained in full and effect;

        WHEREAS, on May 11, 2016, the Additional Capped Call Confirmation was
amended to reflect a partial termination of 10,000 options, leaving
27,500 options outstanding under the Additional Capped Call Transaction
following such partial termination and except as expressly modified therein, the
Capped Call Confirmations remained in full and effect; and

        WHEREAS, in connection with a repurchase by Company of 4,125 Convertible
Notes in $1,000 principal amount denominations (such number of Convertible Notes
in $1,000 principal amount denominations, the "Repurchase Number"), Company has
requested partial termination of the Additional Capped Call Transaction;

        NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:

        1.    Defined Terms.    Any capitalized term not otherwise defined
herein shall have the meaning set forth for such term in the Capped Call
Confirmations.

        2.    Partial Termination.    Notwithstanding anything to the contrary
in the Capped Call Confirmations, Company and Dealer agree that, effective on
the date hereof and following the partial termination contemplated hereby, the
Number of Options remaining outstanding under the Additional Capped Call
Transaction shall be reduced to 23,375, and in connection therewith Dealer shall
be required to pay to Company the Cash Settlement Amount on the Payment Date
pursuant to Sections 3 and 4 below.

        3.    Payments and Deliveries.    On the third Scheduled Trading Day
following the Averaging Date (as defined below) or, if such day is not a
Clearance System Business Day, on the next Clearance System Business Day
immediately following such day (the "Payment Date"), Dealer shall pay to Company
in immediately available funds cash in an amount equal to the Cash Settlement
Amount. The "Cash Settlement Amount" shall mean an amount in US Dollars
determined by Dealer according to the table set forth in Schedule A attached
hereto (using linear interpolation or commercially reasonable extrapolation by

--------------------------------------------------------------------------------



Dealer, as applicable, to determine the Cash Settlement Amount for any VWAP
Price not specifically appearing in Schedule A).

        4.    Valuation.    "Averaging Date" means December 14, 2016; provided,
however, that if such date is a Disrupted Day in whole, such date shall not
constitute the Averaging Date, and the Averaging Date shall occur on the
Scheduled Trading Day after the date that would otherwise be the Averaging Date.
"VWAP Price" means the per Share volume-weighted average price as displayed
under the heading "Bloomberg VWAP" on Bloomberg page INVA <equity> AQR (or any
successor thereto) in respect of the period from 9:30 am to 4:00 pm (New York
City time) on the Averaging Date (or if such volume-weighted average price is
unavailable, the market value of one Share on the Averaging Date for such time
period, as determined by Dealer in a good faith, commercially reasonable
manner). Notwithstanding the foregoing, if (i) the Averaging Date is a Disrupted
Day in part or (ii) Dealer determines in its commercially reasonable judgment
that an additional Averaging Date is reasonably necessary to preserve Dealer's
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect sales of Shares in connection with its hedge unwind
activity hereunder in a manner that would be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with internal policies and
procedures, then the VWAP Price for such additional Averaging Date shall be the
volume-weighted average price per Share on such Scheduled Trading Day on the
Exchange for such time period, as determined by Dealer in a commercially
reasonable manner and the Cash Settlement Amount shall be adjusted by Dealer in
its good faith, commercially reasonable discretion to account for such
disruption and/or extension.

        5.    Representations and Warranties of Company.    Company represents
and warrants to Dealer on the date hereof that:

        (a)   it has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and to perform its obligations under this Agreement and has taken all
necessary action to authorize such execution, delivery and performance;

        (b)   such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any material contractual restriction
binding on or affecting it or any of its assets;

        (c)   all governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been
complied with;

        (d)   its obligations under this Agreement constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

        (e)   each of it and its Affiliates is not in possession of any material
nonpublic information regarding Company or the Shares; and

        (f)    it is not entering into this Agreement or purchasing to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Securities
Exchange Act of 1934, as amended.

        6.    Representations and Warranties of Dealer.    Dealer represents and
warrants to Company on the date hereof that:

        (a)   it has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and to perform its obligations under this Agreement and has taken all
necessary action to authorize such execution, delivery and performance;

2

--------------------------------------------------------------------------------



        (b)   such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any material contractual restriction
binding on or affecting it or any of its assets;

        (c)   all governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and

        (d)   its obligations under this Agreement constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

        7.    Account for Payment to Company:    

        8.    Governing Law.    This Agreement and any dispute arising hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without reference to choice of law doctrine).

        9.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

        10.    No Reliance, etc.    Company confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
Affiliates in any respect in connection therewith, and that it will not hold
Dealer or its Affiliates accountable for any such consequences.

        11.    Agreements and Acknowledgements Regarding Hedging.    Company
acknowledges and agrees that:

        (a)   on the Averaging Date, Dealer and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to this Agreement;

        (b)   Dealer and its Affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to
this Agreement;

        (c)   Dealer shall make its own determination as to whether, when or in
what manner any hedging or market activities in Company's securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the VWAP Price; and

        (d)   any market activities of Dealer and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the VWAP
Price, each in a manner that may be adverse to Company.

        12.    Indemnification.    In the event that Dealer or any of its
Affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with any matter
referred to in this Agreement, Company shall reimburse Dealer or such Affiliate
for its reasonable legal and other out-of-pocket expenses (including the
reasonable cost of any investigation and preparation) incurred in connection
therewith within 90 days of receipt of written notice of such expenses, and
shall indemnify and hold Dealer or such Affiliate harmless against any losses,
claims, damages or liabilities to which Dealer or such Affiliate is subject to
in connection with any such action, proceeding or investigation; provided,
however, Company shall not indemnify Dealer or its Affiliates for any such
losses, claims, damages, liabilities or expenses that result from, or relate to,
the willful misconduct, fraud, gross negligence or bad faith of, or violation of
applicable law or breach of this Agreement by, Dealer or any of its affiliates.
If for any reason the foregoing indemnification is unavailable to Dealer or such
Affiliate or insufficient to hold it harmless, then Company shall contribute to
the amount paid or payable by Dealer or such Affiliate

3

--------------------------------------------------------------------------------



as a result of such losses, claims, damages or liabilities (i) in such
proportion as is reasonably appropriate to reflect the relative benefits
received by Company on the one hand and Dealer or such Affiliate on the other
hand in the matters contemplated by this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is reasonably appropriate to reflect not only the relative
benefits received by Company on the one hand and Dealer or such Affiliate on the
other hand in the matters contemplated by this Agreement but also the relative
fault of Company and Dealer or such Affiliate with respect to such losses,
claims, damages or liabilities and any other relevant equitable considerations.
The reimbursement, indemnity and contribution obligations of Company under this
Section 12 shall be in addition to any liability that Company may otherwise
have, shall extend upon the same terms and conditions to the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of Dealer and its Affiliates and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
Company, Dealer, any such Affiliate and any such person. Company also agrees
that neither Dealer nor any of such Affiliates, partners, directors, officers,
agents, employees or controlling persons shall have any liability to Company for
or in connection with any matter referred to in this Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by
Company result from, or relate to, willful misconduct, fraud, the gross
negligence or bad faith of, or violation of applicable law by, Dealer or any of
its Affiliates or a breach by Dealer of any of its covenants or obligations
hereunder. The foregoing provisions shall survive any termination or completion
of the transactions contemplated by this Agreement.

        13.    No Other Changes.    Except as expressly set forth herein, all of
the terms and conditions of the Additional Capped Call Confirmation shall remain
in full force and effect and are hereby confirmed in all respects.

[Signature Page Follows]

4

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

    Bank of America, N.A.
 
 
By:
 
/s/ CHRISTOPHER A. HUTMAKER


--------------------------------------------------------------------------------

        Name:   Christopher A. Hutmaker         Title:   Managing Director
 
 
Innoviva, Inc.
 
 
By:
 
/s/ ERIC D'ESPARBES


--------------------------------------------------------------------------------

        Name:   Eric d'Esparbes         Title:   CFO

   

[Signature Page to Termination Agreement]

--------------------------------------------------------------------------------






Schedule A


        The Cash Settlement Amount shall be determined by Dealer according to
the table below.

VWAP Price
  Cash Settlement Amount  

$11.70

  $ 208,117  

$11.50

  $ 203,575  

$11.30

  $ 199,018  

$11.10

  $ 194,456  

$10.90

  $ 189,880  

$10.70

  $ 185,303  

$10.50

  $ 180,712  

$10.30

  $ 176,114  

$10.10

  $ 171,509  

$9.90

  $ 166,900  

$9.70

  $ 162,286  

        Dealer may (but is not obligated to) adjust the table above upon the
occurrence of any event or condition that would have allowed Dealer or the
Calculation Agent to adjust the terms of the Capped Call Transactions under the
Capped Call Confirmations. Any such adjustment shall be made solely pursuant to,
and in accordance with, the terms and conditions of the Capped Call
Confirmations.

A-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.72



PARTIAL TERMINATION AGREEMENT dated as of December 13, 2016 Between INNOVIVA,
INC. and BANK OF AMERICA, N.A.

Schedule A

